  Case 2:20-cv-04467-BMC Document 8-1 Filed 10/29/20 Page 1 of 5 PageID #: 94




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X
                                                                 :
STRIKE 3 HOLDINGS, LLC,                                          :
                                                                 : CIVIL CASE MANAGEMENT PLAN
                                      Plaintiff,                 :
                                                                 : 2:20-cv-04467-BMC
                             vs.                                 :
                                                                 :
JOHN DOE subscriber assigned IP address                          :
108.27.20.218,                                                   :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X


 COGAN, District Judge

          After consultation with counsel for the parties, the following Case Management Plan is

 adopted. This plan is also a scheduling order pursuant to Federal Rules of Civil Procedure 16 and

 26(f).

 A.       The case is to be tried to a jury.

 B.       Non-Expert Discovery:

          1.      The parties are to conduct discovery in accordance with the Federal Rules of Civil

                  Procedure and the Local Rules of the Eastern District of New York. All non-expert

                  discovery is to be completed by April 1, 2021, which date shall not be adjourned

                  except upon a showing of good cause and further order of the Court. Interim

                  deadlines for specific discovery activities may be extended by the parties on

                  consent without application to the Court, provided the parties are certain that they

                  can meet the discovery completion date. The parties shall list the contemplated
 Case 2:20-cv-04467-BMC Document 8-1 Filed 10/29/20 Page 2 of 5 PageID #: 95




              discovery activities and anticipated completion dates in Attachment A, annexed

              hereto.

       2.     Joinder of additional parties must be accomplished by January 15, 2021.

       3.     Amended pleadings may be filed without leave of the Court until January 15,

              2021.

C.     For all causes of action seeking monetary damages, each party shall identify and quantify

in Attachment B, annexed hereto, each component of damages alleged; or, if not known, specify

and indicate by what date Attachment B shall be filed providing such information.

D.     Motions:

       1.     Upon the conclusion of non-expert discovery, and no later than the date provided

              below, the parties may file dispositive motions. The parties shall agree to a schedule

              and promptly submit same for the Court’s approval, providing for no more than

              three rounds of serving and filing papers: supporting affidavits and briefs, opposing

              affidavits and briefs, and reply affidavits and briefs.

       2.     The last day for filing a letter, pursuant to Rule III.A.2 of the Court’s Individual

              Practices, requesting a premotion conference in order to file dispositive motions

              shall be April 8, 2021. (Counsel shall insert a date one week after the completion

              date for non-expert discovery.)

              a.        There shall be no cross-motions. Any motions not made by the agreed date

                        shall, unless the Court orders otherwise, not be considered until after the

                        timely-filed motion is determined.

              b.        Papers served and filed by the parties shall conform to the requirements set

                        out in the Court’s Individual Practices.
 Case 2:20-cv-04467-BMC Document 8-1 Filed 10/29/20 Page 3 of 5 PageID #: 96




E.      Any request for relief from a date provided in this Case Management Plan shall conform

to the Court’s Individual Practices and include an order, showing consents and disagreements of

all counsel, setting out all dates that are likely to be affected by the granting of the relief requested,

and proposed modified dates. Unless and until the Court approves the proposed order, the dates

provided in this Plan shall be binding.

F.      Pre-Trial Motions:

        Applications for adjournments and for discovery or procedural rulings will reflect or

        contain the positions of all parties, as provided by the Court’s Individual Rules, and are not

        to modify or delay the conduct of discovery or the schedules provided in this Case

        Management Plan except upon leave of the Court.

SO ORDERED.

                                                                 ____________________________
                                                                 Brian M. Cogan, U.S.D.J.
Dated: Brooklyn, New York
       _____ __, 2020
 Case 2:20-cv-04467-BMC Document 8-1 Filed 10/29/20 Page 4 of 5 PageID #: 97




                                       ATTACHMENT A

The Parties are to list the discovery activities (i.e., production of documents, number of
depositions, requests to admit, interrogatories and anticipated completion dates:

         DISCOVERY ACTIVITIES                           COMPLETION DATE

 1. Exchange of Initial Disclosures           January 4, 2021

 2. Production of Documents                   February 1, 2021

 3. Interrogatories (limit 25 party)          February 1, 2021

 4. Depositions (limit 10 per party)          March 1, 2021

 5. Requests for Admissions                   April 1, 2021
     Case 2:20-cv-04467-BMC Document 8-1 Filed 10/29/20 Page 5 of 5 PageID #: 98




                                       ATTACHMENT B

 For all causes of action seeking monetary damages, each party shall identify and quantify
 each component of damages as alleged:

 1.      PLAINTIFF’S CLAIMS:

         Plaintiff alleges Defendant downloaded and distributed 47 copyrighted works and seeks

 statutory damages for each infringed work, which range from $750 to $30,000. 17 U.S.C. §

 504(c)(1). Accordingly, Plaintiff’s damages are quantified as ranging from $35,250 to $1,410,000.

 Plaintiff reserves the right to seek additional statutory damages (up to $150,000 per work) if

 discovery shows Defendant’s infringement was willful, 17 U.S.C. § 504(c)(2), as well as attorneys’

 fees and costs. 17 U.S.C. § 505.



2.       COUNTERCLAIMS AND CROSS-CLAIMS:

         N/A



3.       THIRD-PARTY CLAIMS:

         N/A
